[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                         FOR THE ELEVENTH CIRCUIT
                                                  U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                 August 15, 2005
                                  No. 04-16173                 THOMAS K. KAHN
                              Non-Argument Calendar                CLERK
                            ________________________

                       D.C. Docket No. 03-00892-CV-CAM-1

GARY W. WILLIAMS,

                                                            Plaintiff-Appellant,

       versus

JO ANNE B. BARNHART,

                                                            Defendant-Appellee.

                          __________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                           ________________________

                                 (August 15, 2005)

Before TJOLFAT, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:

      Gary W. Williams appeals the order of the district court that affirmed the

denial of his application for social security disability insurance benefits. Because
the denial of Williams’s disability insurance benefits was supported by substantial

evidence and the Administrative Law Judge applied the correct legal standards, we

affirm.

                            I. STANDARD OF REVIEW

      We review a social security appeal to determine whether the decision of the

ALJ is supported by substantial evidence and whether the ALJ applied the correct

legal standards. See 42 U.S.C. § 405(g); Crawford v. Comm’r of Soc. Sec., 363

F.3d 1155, 1158 (11th Cir. 2004). Substantial evidence is “such relevant evidence

as the reasonable mind might accept as adequate to support a conclusion.” Walden

v. Schweiker, 672 F.2d 835, 838 (11th Cir. 1982). We review de novo the decision

of the district court regarding whether substantial evidence supports the findings.

Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).

                                  II. DISCUSSION

          Williams raises three arguments on appeal. He first contends that the ALJ

erred because the ALJ substituted his own personal opinion for that of Williams’s

examining psychologist. Williams next argues that the ALJ failed to consider all

the evidence in rejecting Williams’s complaints of disabling back pain. Finally,

Williams contends that the hypothetical question posed by the ALJ to the




                                            2
vocational expert was inaccurate and incomplete. We address each argument in

turn.

                A. Substitution of Personal Opinion for Medical Opinion

        Williams argues that the ALJ improperly “substituted his own opinion for

that of a qualified psychologist, despite the absence of any medical or

psychological evidence in support of the ALJ’s opinion.” He contends that the

ALJ failed to cite or apply the proper legal standard in rejecting the conclusion of

Dr. Robert T. Shepherd that Williams has a generalized anxiety disorder, chronic

dysthmia, and a major depressive disorder. Williams also argues that the ALJ

erred when he did not find Williams’s borderline intelligence to be a severe

impairment.

        At the outset, we reject Williams’s assertion that the ALJ failed to cite or

apply the proper legal standard. The ALJ explicitly cited the proper regulations

for evaluation of medical opinions as well as the applicable Social Security

Rulings. The ALJ correctly explained that he was required to “consider any

medical opinions, which are statements from acceptable medical sources, which

reflect judgments about the nature and severity of the impairment and resulting

limitations.”




                                           3
       We also reject Williams’s argument that the ALJ substituted his own

opinion for that of a qualified psychologist. An ALJ “may not arbitrarily

substitute his own hunch or intuition for the diagnosis of a medical professional.”

Marbury v. Sullivan, 957 F.2d 837, 840-41 (11th Cir. 1992) (Johnson, J.,

concurring). Nonetheless, an ALJ “is free to reject the opinion of any physician

when the evidence supports a contrary conclusion.” Sryock v. Heckler, 764 F.2d

834, 835 (11th Cir. 1985). After discussing Dr. Shepherd’s findings and

diagnoses in detail, the ALJ explained that he assigned little weight to Dr.

Shepherd’s opinion because “they are not reasonably supported by the record as

whole.” Substantial evidence supports this determination.

       Dr. Shepherd concluded that Williams suffered from depression and

anxiety and that he had a borderline intellect. The ALJ noted that there were no

other medical records to support Dr. Shepherd’s opinion regarding depression and

anxiety. There was no evidence that Williams ever sought or received medical

treatment for depression or anxiety. In addition, Williams testified at the hearing

that he did not feel stressed. The record also contains the opinion of Williams’s

treating physician that Williams exaggerated his symptoms of pain.

       Although Williams contends that the ALJ ignored evidence that Dr. Sam A.

Khair, an internist, that Williams was depressed, Dr. Khair’s notes are

                                          4
inconclusive. Dr. Khair’s examined Williams in August 1997 and reported that

Williams “denies ahedonia or suicidal ideations,” but stated “start Prozac and Pro-

partners.” A couple of months later, Dr. Khair reexamined Williams for back pain,

prescribed Daypro, and stated that if Daypro did not help in two weeks that they

would try an antidepressant like Prozac. There is no evidence that Dr. Khair ever

prescribed Prozac for Williams. That Dr. Khair contemplated prescribing an

antidepressant does not support Dr. Shepherd’s conclusion.

       We also reject Williams’s argument that the ALJ erred when he did not find

that Williams’s low I.Q. constituted a severe impairment. The Act defines a non-

severe impairment as an impairment or combination of impairments that “does not

significantly limit . . . physical or mental ability to do basic work activities.” 20

C.F.R. § 404.1521(a). In addition, a claimant is presumptively disabled when he

presents a valid verbal, performance, or full scale I.Q. of 60 to 70 and a physical or

other mental impairment that imposes an additional and significant work-related

limitation of function. See Lowery v. Sullivan, 979 F.2d 835, 837 (11th Cir.

1992). Williams has a verbal I.Q. of 71, performance I.Q. of 84, and full scale I.Q.

of 75, all of which are above the range for presuming disability. Williams’s low

I.Q. did not prevent him from working in the past as a painter and warehouse




                                           5
worker. Substantial evidence supports the finding of the ALJ that Williams’s low

I.Q. did not constitute a severe impairment.

                        B. Subjective Complaints of Pain

      Williams contends that the ALJ improperly rejected his subjective

complaints of back pain and resulting limitations. He asserts that the ALJ ignored

the evidence from Dr. R.V. Nair who recommended long term partial disability for

Williams with light duty placement. He also contends that the ALJ improperly

relied on the statement of his treating physician, Dr. Jon Finley, in determining

that Williams’s subjective complaints were exaggerated and out of proportion with

the MRI findings.

      “[T]o establish a disability based on testimony of pain and other symptoms,

the claimant must satisfy two parts of a three-part test showing: (1) evidence of an

underlying medical condition; and (2) either (a) objective medical evidence

confirming the severity of the alleged pain; or (b) that the objectively determined

medical condition can reasonably be expected to give rise to the claimed pain.”

Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002) (citation omitted).

“After considering a claimant’s complaints of pain, the ALJ may reject them as not

creditable, and that determination will be reviewed for substantial evidence.”

Marbury v. Sullivan, 957 F.2d 837, 839 (11th Cir. 1992) (citation omitted). If the

                                          6
ALJ discredits subjective testimony, he must articulate explicit and adequate

reasons for this decision. See Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir.

1987). Failure to articulate the reasons for discrediting subjective testimony

requires, as a matter of law, that the testimony be accepted as true. See Cannon v.

Bowen, 858 F.2d 1541, 1545 (11th Cir. 1988).

      The ALJ properly rejected Williams’s subjective testimony about his

symptoms because substantial evidence existed in the record to determine that

Williams’s claims of pain were not credible to the extent he alleged. See Foote v.

Chater, 67 F.3d 1553, 1560 (11th Cir. 1995). Although Williams presented

evidence of an underlying medical condition, substantial evidence supports the

finding of the ALJ that he did not establish “(a) objective medical evidence

confirming the severity of the alleged pain[,] or (b) that the objectively determined

medical condition can reasonably be expected to give rise to the claimed pain.”

Wilson, 284 F.3d at 1225. Nothing in Dr. Nair’s statement advising light

placement duty “with caution lifting, bending and stooping over” contradicts the

finding of the ALJ that Williams was capable of performing a modified range of

work. In addition, the progress notes from Dr. Finley, who treated and evaluated

Williams for almost two years, contained no restrictions on Williams’s ability to

stand, walk, or lift. Dr. Finley’s evaluation of a 1998 MRI showed no large

                                          7
herniation, no evidence of significant stenosis, and not evidence of significant

degenerative disk disease. Dr. Finley also reported that Williams had exaggerated

complaints of pain that were out of proportion with the MRI results and x-ray

examinations. The 2001 MRI does not change this analysis. We conclude that

substantial evidence existed in the record to determine that Williams’s claims of

pain were not credible to the extent he alleged.

                            C. Incomplete Hypothetical

      After a claimant has established some disability that prevents him from

performing his past relevant work, the burden shifts to the ALJ to demonstrate the

existence of a significant number of jobs in the national economy that the claimant

can perform. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999). One of the

methods used to show that the claimant can perform other jobs is through the

testimony of a vocational expert. Id. at 1229. “In order for a [vocational expert]’s

testimony to constitute substantial evidence, the ALJ must pose a hypothetical

question which comprises all of the claimant’s impairments.” Id. “Essentially,

the ALJ must determine if there is other work available in significant numbers in

the national economy that the claimant has the ability to perform.” Phillips v.

Barnhart, 357 F.3d 1232, 1239 (11th Cir. 2004). The ALJ uses hypothetical

questions to determine whether someone with the same limitations as the claimant

                                          8
would be able to secure employment in the national economy. See id. After the

ALJ identifies alternative work, the burden shifts to the claimant to demonstrate

that he is unable to perform those jobs. Id.

      Williams argues that the hypothetical question posed by the ALJ to the

vocation expert was inaccurate and incomplete because the ALJ did not include

(1) that Williams reads at a fourth grade level, (2) that he is borderline retarded,

(3) the frequency that Williams needs to alternate sitting and standing, and (4) any

reference to pain. We address each objection separately.

      It is undisputed that Williams completed the ninth grade. Dr. Shepherd

found that Williams’s spelling skills were at a fourth grade level and his arithmetic

skills were at a sixth grade level. Assuming, as Williams argues, that Williams

reads on a fourth grade level, this omission was harmless because it would not

have altered the testimony of the vocational expert. See Edwards v. Sullivan,

937 F.2d 580, 586 (11th Cir. 1991); Ware v. Schweiker, 651 F.2d 408, 412 (5th

Cir. Unit A July 1981). The Act defines a fourth grade level of education as

“marginal”; an individual with a marginal education has “ability in reasoning,

arithmetic, and language skills which are needed to do simple unskilled types of

jobs.” 20 C.F.R. § 404.1564(b)(2). The only types of jobs identified by the

vocational expert were unskilled jobs.

                                           9
      The failure of the ALJ to include in the hypothetical Williams’s low I.Q.

was also harmless. Williams failed to show that the omission would have changed

the testimony of the vocational expert. As stated above, the only jobs identified by

the vocation expert were unskilled jobs. There is nothing in the record to suggest

that Williams’s low I.Q. would prevent him from performing these jobs. Instead,

the record shows that Williams could perform these jobs. Before his back injury,

Williams was a painter and a warehouse worker. He testified that he does not have

a problem with stress, and that he could finish a task assigned to him within a

given time frame, although he “might be slow.” Williams also testified that he and

his wife home school their teenage daughter, and that it is not too often that his

daughter asks for assistance that he cannot provide her. Williams failed to

establish that his low I.Q. would prevent him from performing the jobs identified

by the vocational expert. See Jones, 190 F.3d at 1228.

      As to Williams’s need to change positions at work, the ALJ stated in his

hypothetical that “the job would either by his [sic] nature, afford an opportunity to

change positions by the way its typically performed, or that it would have what’s

typically called a sit/stand option as far as being able to perform the work.”

Although the ALJ failed to specify the frequency that Williams needed to change

his sit/stand position, the reasonable implication of the ALJ’s description was that

                                         10
the sit/stand option would be at Williams’s own volition. This implication

satisfies Williams’s needs. In addition, Williams failed to offer any evidence that

he could not perform the unskilled jobs identified by the vocational expert based

on his ability to sit or stand for any period of time. This failure prohibits Williams

from establishing his burden of his inability to perform the identified jobs. See id.

      Finally, although the ALJ did not make any specific reference to Williams’s

pain in the hypothetical, the hypothetical implicitly takes into account Williams’s

pain by limiting the amount of weight that can be lifted and the frequency of

bending, twisting, or stooping involved. In addition, Williams has failed to show

that his pain would prevent him from performing the jobs identified by the

vocational expert. Williams, therefore, failed to carry his burden of showing that

he is unable to perform the identified jobs. See id.

                                III. CONCLUSION

      Based on the foregoing, the denial of disability insurance benefits to

Williams is AFFIRMED.




                                          11